         Case 1:20-cv-03264-NRB Document 14 Filed 06/26/20 Page 1 of 4
[Type text]                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007
                                                      June 26, 2020


VIA ECF
Hon. Naomi Reice Buchwald
United States District Judge
United States District Court
500 Pearl Street
New York, New York 10007

       Re:     Uzoegwu v. Mnuchin et al., No. 20 Civ. 3264 (NRB)

Dear Judge Buchwald:

        This Office represents the defendants (together, the “government”) in the above-referenced
matter in which plaintiff seeks to invalidate certain eligibility requirements for refundable advance
tax credits under the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub.
L. No. 116-136, 26 U.S.C. § 6428 (2020). The CARES Act creates a refundable credit toward
eligible individuals’ 2020 income taxes, and requires that married couples filing joint tax returns
each provide a valid Social Security Number (“SSN”) in order to receive the credit. 26 U.S.C.
§ 6428(a), (g)(1)(B). Here, Plaintiff seeks a declaration that the statute violates the equal
protection component of the Fifth Amendment because it infringes on the constitutionally
protected right to marry. Plaintiff also seeks monetary relief for taxpayers who were denied
a CARES Act tax credit because their spouse has no SSN. I write respectfully to request a pre-
motion conference pursuant to section 2.B of the Court’s individual practices. The government
intends to move to dismiss the complaint based on the following grounds, among others.

The Court lacks subject matter jurisdiction over plaintiff’s claims
        The United States and its officials cannot be sued, and a court lacks jurisdiction, without
an “unequivocal[]” statutory waiver of sovereign immunity, Lane v. Pena, 518 U.S. 187, 192
(1996); FDIC v. Meyer, 510 U.S. 471, 475 (1994);1 such waivers are strictly construed, FAA v.
Cooper, 566 U.S. 284, 290 (2012). The CARES Act contains no such waiver. Instead, plaintiff
alleges jurisdiction under 28 U.S.C. §§ 1331 and 1343, and asserts that this Court may award her
monetary damages and a declaratory judgment pursuant to 28 U.S.C. §§ 1331, 1340, 2201, 2202,
and 1346(a). Dkt. No. 1, ¶¶ 11, 13. However, as summarized below, none of the cited statutes
authorizes this lawsuit. Instead, plaintiffs with standing may bring claims relating to tax credits
only in a properly filed tax refund action under 26 U.S.C. § 7422.

       Sections 1331, 1343, and 1340 do not provide the unequivocal waiver of sovereign
1
 Plaintiff cannot escape the sovereign immunity bar by suing individual defendants in their official
capacity. See, e.g., Perry v. Wright, No. 12 Civ. 0721 (CM), 2013 WL 950921, at *4 (S.D.N.Y.
Mar. 8, 2013) (“Suits against federal officers acting in their official capacities are also barred
under sovereign immunity, since such an action is ‘essentially a suit against the United States.’”).
          Case 1:20-cv-03264-NRB Document 14 Filed 06/26/20 Page 2 of 4
                                                                       Page 2



immunity necessary to proceed against the United States. See Nath v. JP Morgan Chase Bank,
No. 15 Civ. 3937 (KMK), 2016 WL 5791193, at *10 (S.D.N.Y. Sept. 30, 2016); Quern v. Jordan,
440 U.S. 332, 341 (1979); SEC v. Credit Bancorp., Ltd., 297 F.3d 127, 137 (2d Cir. 2002). Nor
does the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202, establish a court’s jurisdiction. See
Vaden v. Discover Bank, 556 U.S. 49, 70 n.19 (2009); Clavizzao v. United States, 706 F. Supp. 2d
342, 347 (S.D.N.Y. 2009) (courts “routinely dismiss requests for judgments declaring federal tax
obligations, even in the face of lengthy recital[s] of assumed violations of constitutional rights”
(internal quotation marks omitted)).

         As for Section 1346(a), while it waives sovereign immunity for certain actions, it is limited
to those arising out of “money-mandating” statutes that create a right to compensation for damages
sustained due to government misconduct. See United States v. Mitchell, 463 U.S. 206, 212-18
(1983). Plaintiff has identified no such provision here, and indeed, such provisions are
“uncommon.” Maine Comm. Health Options v. United States, 140 S. Ct. 1308, 1327-29 (2020).
The relevant provision of the CARES Act does not fall within this category; in any event, 26 U.S.C.
§ 6428 is a tax statute and Section 1346(a)(2) does not waive sovereign immunity for damages
claims related to taxes. Instead, the sovereign immunity waiver for tax challenges is 28 U.S.C.
§ 1346(a)(1), which permits such suits subject to the requirements of 26 U.S.C. § 7422, which in
turn authorizes tax refund suits only after the taxpayer has filed, and the IRS has considered, an
administrative claim. See United States v. Clintwood Elkhorn Mining Co., 553 U.S. 1, 5-10 (2008);
Sarmiento v. United States, 678 F.3d 147, 151 (2d Cir. 2012); 26 U.S.C. § 6532(a)(1); 28 U.S.C.
§§ 1346(a)(1), 1491. The exhaustion requirement applies to all tax refund suits, including claims
that tax provisions are unconstitutional. See Clintwood, 553 U.S. at 9. If a plaintiff fails to exhaust
administrative remedies, her lawsuit must be dismissed. Brest v. Lewis, No. 08 C 4875, 2009 WL
4679649, at *3 (N.D. Ill. Dec. 7, 2009) (barring challenge to withholding of advance refund
because plaintiff failed to exhaust remedies); Fatani v. IRS, No. 09 Civ. 139 (TS), 2009 WL
763059, at *1 (D. Utah Mar. 23, 2009). Plaintiff thus may initiate her challenge only after she has
filed her federal tax return for 2020, filed an IRS administrative claim claiming that she is entitled
to the credit in question because section 6428(g) is unconstitutional, and the IRS denies the claim
or fails to act upon it within six months. See 26 U.S.C. § 6532(a)(1).2

Plaintiff fails to state a Fifth Amendment claim based on the right to marry
        As for the merits of her claim, plaintiff alleges the statutory requirement that both she and
her spouse possess a valid SSN in order to qualify for the tax credit on their jointly filed return
violates her equal protection rights because it infringes on her “constitutionally protected right to
marry.” Dkt. 1, ¶ 46. However, the statutory requirement does not implicate, let alone violate,
those rights. It is a reasonable limitation based on tax filing status and does not affect the decision
to marry an individual of one’s choice.

       The Supreme Court has made clear that not “every state regulation which relates in any
way” to marriage is “subjected to rigorous scrutiny.” Zablocki v. Redhail, 434 U.S. 374, 386
(1978). Rather, “reasonable regulations that do not significantly interfere with decisions to enter
in the marital relationship may be legitimately imposed.” Id. at 387. Courts have thus

2
 Plaintiff may still be eligible for a credit if she amends her filing status in 2019 to married but
separate, or based on her 2020 tax return. Id. § 6428(g).
          Case 1:20-cv-03264-NRB Document 14 Filed 06/26/20 Page 3 of 4
                                                                       Page 3



differentiated between provisions impacting the ability to marry and those distinguishing between
marital statuses. See Druker v. Comm’r, 697 F.2d 46, 49 (2d Cir. 1982) (denying equal protection
challenge to differential tax rates in 26 U.S.C. § 1). At most, the CARES Act provides for
differential treatment based on marital status; it is thus subject only to rational-basis review.
Dandridge v. Williams, 397 U.S. 471, 485 (1970).

        Rational basis review of equal protection claims requires only that a statute “classify the
persons it affects in a manner rationally related to legitimate governmental objectives.” Schweiker
v. Wilson, 450 U.S. 221, 230 (1981). A law with a rational basis does not violate the Constitution
even if it “is not made with mathematical nicety or because in practice it results in some
inequality.” Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 78 (1911). Courts give
“substantial deference” to legislative tax classifications. Barclay & Co. v. Edwards, 267 U.S. 442,
450 (1925) (“Fifth Amendment cannot apply” where taxpayers are reasonably classified). “The
burden is on the one attacking the legislative arrangement to negative every conceivable basis
which might support it.” Madden v. Kentucky, 309 U.S. 83, 88 (1940).

         The Internal Revenue Code distinguishes among taxpayers based on their marital status.
For example, the 2008 Economic Stimulus Act contained a refundable tax credit with the same
eligibility requirement that is at issue here. See 26 U.S.C. § 6428 (2008). And indeed, the Code
imposes entirely different tax rates based on taxpayers’ marital status. See id. § 1(a)-(d). Some
two-income married couples who file their taxes jointly owe more than they would if they were
not married, known as the “marriage penalty”; courts have rejected equal protection challenges
based on this penalty, even though it treats married couples differently from unmarried couples.
See Druker, 697 F.2d at 50; Mapes v. United States, 576 F.2d 896, 900-03 (Ct. Cl. 1978). The
penalty, which affects two-income couples, is “suffered not for marrying but for marrying one in
a particular income group,” Mapes, 576 F.2d at 901, and thus only indirectly affects the right to
marry, Druker, 697 F.2d at 49-50. Because the marriage penalty is not a “direct legal obstacle”
to, and does not interfere with, the right to marry, its differential treatment of married persons does
not violate equal protection. Id. (citing Zablocki, 434 U.S. at 387 n.12). Similarly, 26 U.S.C.
§ 6428(g)(1)(B) does not interfere with the right to marry, although it may impact taxpayers’
choice whether to file their returns jointly or separately.3

Venue is not proper in the Southern District of New York
         Finally, plaintiff’s claim should be dismissed for improper venue. In tax cases “against the
United States for the recovery of any internal-revenue tax alleged to have been erroneously or
illegally assessed or collected,” 28 U.S.C. § 1346(a)(1), venue is proper “only . . . in the judicial
district where the plaintiff resides,” id. § 1402(a)(1). “Venue is determined based upon the parties
and allegations at the time the operative complaint is filed.” Keitt v. New York City, 882 F. Supp.
2d 412, 459 n.44 (S.D.N.Y. 2011). Here, plaintiff appears to have moved from New York to


3
  SSN-holders married to non-SSN holders can claim the credit by filing their tax returns separately
from their spouses. See IRS, Economic Impact Payment Information Center, https://www.irs.gov/
coronavirus/economic-impact-payment-information-center at Q27.                   Thus, based on her
allegations, plaintiff should be eligible for the credit if she files her return separately.
         Case 1:20-cv-03264-NRB Document 14 Filed 06/26/20 Page 4 of 4
                                                                      Page 4



Washington State in early 2020,4 but she filed her lawsuit on April 24, 2020. Therefore venue is
not proper as plaintiff did not reside in this District when she filed her suit, and it must be
dismissed. See Ratcliff v. McKeever, No. 83 Civ. 6896 (MEL), 1984 WL 1010, at *1 (S.D.N.Y.
Oct. 11, 1984).

       I thank the Court for its consideration of this letter.

                                                           Respectfully,

                                                           AUDREY STRAUSS
                                                           Acting United States Attorney
                                                           Southern District of New York

                                                   By:            /s/ Rebecca R. Friedman
                                                           REBECCA R. FRIEDMAN
                                                           Assistant United States Attorney
                                                           Tel: (212) 637-2614
                                                           Fax: (212) 637-2686
                                                           rebecca.friedman@usdoj.gov

cc: Counsel of Record (via ECF)




4
 See Kip Hill, Citizens Can’t Get Stimulus Checks if Their Spouse Lacks a SSN, but a Spokane
Woman Is Leading a Lawsuit to Change That, Spokane Spokesman-Review (Apr. 29, 2020),
https://www.spokesman.com/stories/2020/apr/28/citizens-cant-get-stimulus-checks-if-their-
spouse-/ (plaintiff “settled in Spokane after moving cross-country earlier this year”). “[C]ourts
may consider materials outside the pleadings on a motion to dismiss for improper venue.”
Caremark Therapeutic Services v. Leavitt, 405 F. Supp. 2d 454, 462 (S.D.N.Y. 2005).
